       Case: 3:18-cv-00595-bbc Document #: 46 Filed: 06/02/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
THOMAS MCKEE,
                                                                    ORDER
                           Plaintiff,
                                                                 18-cv-595-bbc
              v.

STEVEN WIERENGA, YANA PUSICH, ANTHONY
ASHWORTH, KYLE TRITT, KRISTINA DE BLANC,
ANDREW MOUNGEY, KYLE DEMERS,
ELAINE ANDERSON, JENNIFER KACYON,
ROBERT BILKOWSKI and ZACHARY KESKE,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Plaintiff Thomas McKee filed this lawsuit pro se, contending that staff at the Waupun

Correctional Institution violated his constitutional rights by subjecting him to a harsh

behavior modification plan for several months because he had mental health problems and

suicidal tendencies. I granted plaintiff leave to proceed on claims under the Eighth and

Fourteenth Amendments, and the court recruited counsel to represent plaintiff. Now

plaintiff’s counsel has now filed a second amended complaint. Dkt. #43. Because plaintiff

is incarcerated, the second amended complaint must be screened under 28 U.S.C. § 1915A.

The second amended complaint organizes plaintiff’s allegations and claims and adds a few

details, but it does not appear to add any new allegations or claims. Therefore, plaintiff may

continue proceeding on his Eighth and Fourteenth Amendment claims against defendants

for the reasons set forth in the previous screening orders. Dkt. #8 and Dkt. #17.




                                              1
       Case: 3:18-cv-00595-bbc Document #: 46 Filed: 06/02/20 Page 2 of 2



                                        ORDER

      IT IS ORDERED that:

      (1) Plaintiff Thomas McKee is GRANTED leave to proceed on claims that (1)

defendants Steven Wierenga, Yana Pusich, Anthony Ashworth, Kyle Tritt, Kristina de Blanc,

Andrew Moungey, Kyle Demers, Elaine Anderson, Jenniger Kacyon, Robert Bilkowski and

Zachary Keske violated his Eighth Amendment rights by subjecting him to harsh conditions

of confinement associated with a behavioral modification plan and observation status; and

(2) defendants Wierenga, Pusich, Ashworth, Tritt and de Blanc violated his Fourteenth

Amendment rights by placing and keeping him on a harsh behavioral modification plan

without adequate procedural protections.

      (2) Defendants’ motion for screening of the second amended complaint, dkt. #44,

is GRANTED.



             Entered this 2d day of June, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                             2
